Name: AMENDMENTS TO THE INSTRUCTIONS TO THE REGISTRAR adopted by the Court on 22 August 1996
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-09-18

 Avis juridique important|E1997J0918(02)AMENDMENTS TO THE INSTRUCTIONS TO THE REGISTRAR adopted by the Court on 22 August 1996 Official Journal L 255 , 18/09/1997 P. 0040 - 0040AMENDMENTS TO THE INSTRUCTIONS TO THE REGISTRAR adopted by the Court on 22 August 1996 THE EFTA COURT,Having regard to its Decision of 22 August 1996 to amend the Rules of Procedure of the EFTA Court,ADOPTS THE FOLLOWING DECISION:Article 1 Article 1 (1) shall be replaced by the following:'1. The official opening hours of the Registry shall be from 9.00 to 12.00 and from 14.00 to 16.00 from Monday to Friday, except on the official holidays as decided by the EFTA Court.`Article 2 Article 2 shall be replaced by the following:'The Registrar shall be responsible for maintaining the files of pending cases and for keeping them fully up to date. He shall arrange for translation of documents as provided for in the Rules of Procedure.`Article 3 1. Article 3 (1) shall be replaced by the following:'1. The Registrar shall be responsible for drawing up minutes of decisions pursuant to the Rules of Procedure. He shall submit them to the responsible Judges for their signatures.`2. Article 3 (2) shall be replaced by the following:'2. The Registrar shall ensure that where the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, the Rules of Procedure or any other act giving powers to the Court provide for a document to be served, a notice to be given or a communication to be made the steps are carried out in accordance with the Rules of Procedure; unless otherwise provided in Article 75 (1) or by decision of the Court, all documents, notices and communications shall be sent by registered post, accompanied by a note signed by the Registrar giving the number of the case and the registration number of the document, together with a brief indication as to its nature. A copy of the note shall be appended to the original document.`Article 4 Article 5, third paragraph, shall be replaced by the following:'If the person concerned does not comply with the directions of the Registrar, the latter shall refer the matter to the President.`Article 5 In Article 7 (2) the following fourth paragraph shall be added:'This provision shall apply mutatis mutandis in cases where a Judge, pursuant to the Rules of Procedure, is designated by the President to provide for the minutes.`Article 6 Article 23 shall be replaced by the following:'There shall be published Reports of Cases before the EFTA Court which shall, subject to a decision to the contrary, contain the judgments and advisory opinions of the Court as well as the interim orders made in the course of the calendar year.`Article 7 Article 25 shall be replaced by the following:'These Instructions, which are authentic in the English language, shall be officially translated by the Court into the German, Icelandic and Norwegian languages. They shall be published in the EEA section of and the EEA supplement to the Official Journal of the European Communities.`Article 8 1. This Decision shall enter into force on 1 September 1996.2. This Decision, which is authentic in the English language, shall be published in the EEA section of and the EEA supplement to the Official Journal of the European Communities.3. This Decision shall be officially translated by the Court into the German, Icelandic and Norwegian languages.